U. S. Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2015 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 0-54205 HUAYUE ELECTRONICS, INC. (Name of Registrant in its Charter) Delaware 20-2188353 (State of Other Jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 51 Huilingxi Road, Zhouhuizheng, Wujin District Changzhou, Jiangsu Province, P.R. China 213022 (Address of Principal Executive Offices) Issuer's Telephone Number: 86-519-83630688 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company [X] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: April 20, 2015 Common Voting Stock: 31,325,241 HUAYUE ELECTRONICS, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE FISCAL QUARTER ENDED FEBRUARY 28, 2015 TABLE OF CONTENTS Page No Part I Financial Information Item 1. Financial Statements (unaudited): Consolidated Balance Sheets – February 28, 2015 and May 31, 2014 2 Consolidated Statements of Income and Comprehensive Income for the Three and Nine Month Periods Ended February 28, 2015 and 2014 3 Consolidated Statements of Cash Flows – for the Nine Months Ended February 28, 2015 and 2014 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3 Quantitative and Qualitative Disclosures about Market Risk 23 Item 4. Controls and Procedures 23 Part II Other Information Item 1. Legal Proceedings 24 Items 1A. Risk Factors 24 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item 3. Defaults upon Senior Securities 24 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 25 1 Huayue Electronics Inc Consolidated Balance Sheets (In US Dollars) February 28, May 31, (Unaudited) (Restated) ASSETS CURRENT ASSETS Cash $ $ Accounts receivable, net Other receivables, net Inventory, net Advances to suppliers Investment in sales-type lease-current Deferred tax assets Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Investment in sales-type lease-non current Deferred tax assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Short term loans $ $ Accounts payable and accrued expenses Taxes payable Advances from customers Deferred revenue-current Due to related parties Total current liabilities LONG TERM LIABILITIES-DEFERRED REVENUE TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock, $0.001 Par value; 60,000,000 shares authorized; 31,325,241 shares issued and outstanding Additional paid in capital Statutory reserves Accumulated other comprehensive income Retained earnings Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ 2 Huayue Electronics Inc Consolidated Statements of Operations and Comprehensive Income (loss) (In US Dollars) For the Three Months Ended February 28, For the Nine Months Ended February 28, Net sales $ Cost of goods sold Gross profit Selling expenses General and administrative expenses Total expenses Income (loss) from operations ) ) ) Non-operating income (expenses): Interest expense, net ) ) Other income Total non-operating income (expenses) ) ) Income (loss) before income taxes ) Income tax provision (benefit) Current Deferred ) Total income tax provision Net income (loss) ) Other comprehensive income (loss) item: Foreign currency translation gain ) ) ) Comprehensive income $ $ ) $ $ Basic and diluted earnings per common share $ $
